Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to application filed on April 13, 2021. Claims 1-20 are currently pending in the application.

                                                  Drawings
The drawings filed on 4/13/2021 are acknowledged and are acceptable.

Claim Objections	
Claims 7, 16, and 18 are objected to because of the following informalities:
Claim 7, line 1, "to collected" should recite "to collect". Also note claim 16, line 1, and claim 18, line 12 recite "to collected".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 3-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kinney et al. (U.S Patent No. 9,989,397 B1; hereinafter “Kinney”).

As per claim 1, Kinney discloses a system (e.g. fig. 1: a control system 100) for alerting third parties of an unfavorable condition comprising:
a processor (fig. 1: controller 112 of the monitoring system control unit 110) operably connected to at least one sensor (fig. 1: sump pump sensor 120 and water level sensor 130),
wherein said at least one sensor measures condition data within an auxiliary building expanse of a building (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 8: “The sump pump sensor 120 may transmit data indicating whether the sump pump 140 is turned on or turned off. The water level sensor 130 may transmit data indicating the surface water level within a specified location (e.g, a sump basin within a basement) within the property where the monitoring system control unit 110 may be located”),
wherein said condition data corresponds to a condition within said auxiliary building expanse (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 8),
a computing device (e.g. fig. 1: mobile device 150) operably connected to said processor,
wherein said processor transmits said condition data to said computing device (e.g. col. 5, line 57 to col. 6, line 7: the monitoring system control unit 110 transmits a notification to the one or more mobile devices 150, 160 based on the condition data from the sensors),
wherein said computing device is configured to receive a computer readable signal (e.g. col. 8, lines 1-16),
a power supply (e.g. fig. 1; col. 4, line 54: controller's 112 power supply),
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations (e.g. col. 1, lines 37-41 & col. 16, lines 10-46) comprising:
receiving said condition data from said at least one sensor (e.g. col. 5, lines 36-39: “The monitoring system control unit 110 may monitor the operation of the sump pump based on exchanging communications with the sump pump sensor 120 and the water level sensor 130”),
determining whether there is an unfavorable condition within said auxiliary building expanse, wherein said unfavorable condition results when said condition data is outside of a condition threshold (e.g. col. 5, lines 39-56: “For example, the monitoring system control unit 110 may receive sump pump activity from the sump pump sensor 120 indicating whether the sump pump 140 is turned on and receive water level information from the water level sensor 130 indicating whether the water level is above the predetermined threshold. In response to determining that the sump pump is on and the water level is above the predetermined threshold, the monitoring system control unit 110 may determine that the sump pump may be underperforming or malfunctioning and determine a high susceptibility of water damage within the property”), and
transmitting said computer readable signal to a third party user when said unfavorable condition is determined to exist within said auxiliary building expanse (e.g. col. 5, line 57 to col. 6, line 7: “In response to determining that the sump pump 140 may be underperforming or malfunctioning, the monitoring system control unit 110 may automatically provide alerts to property owners”),
wherein said computer readable signal contains building data, condition data, and said unfavorable condition (e.g. see col. 5, line 36 to col. 6, line 30, col. 9, line 58 to col. 10, line 4, col. 13, lines 2-28 & col. 15, line 63 to col. 16),
wherein said third party user is responsible for monitoring said condition data within said auxiliary building expanse, wherein said computer readable signal instructs said third party user in a way that allows said third party user to correct said unfavorable condition (e.g. see fig. 2; col. 11, lines 1-12 & col. 12, lines 15-31: “For instance, in response to determining that the sump pump 140 may be performing underperforming or may be non-functional, the control system 100 may transmit the notification 232 to the property owner indicating that the property may be susceptible to water damages. The property owner may also receive a set of alert options 234 to take further action in response to the notification 232. For example, as represented in FIG. 2, the user may set up an appointment online with a manufacturer or vendor of the sump pump 140 to schedule a service appointment, the user may send a performance report of the sump pump 140 directly to the vendor or manufacturer, or call customer support to schedule a service appointment”).

As per claim 3, claim 1 is incorporated and Kinney discloses: the system further comprising an output device operably connected to said computing device, wherein said output device is configured to output an alarm signal, wherein said computer readable signal received by said computing device causes said output device to emit said alarm signal (e.g. see fig. 2; col. 6, lines 8-30).

As per claim 4, claim 1 is incorporated and Kinney discloses: the system further comprising a user interface of said computing device, wherein said user interface is configured to present said condition data to a user, wherein said user interface is configured in a way such that a condition threshold is alterable by said user (e.g. see fig. 2; col. 8, lines 58-61 & col. 10, lines 26-33).

As per claim 5, claim 1 is incorporated and Kinney discloses: the system further comprising a sump pump (fig. 1: sump pump 140) operably connected to said processor,
wherein said sump pump is positioned about a floor of an auxiliary building expanse in a way such that water may be removed from said floor by said sump pump (e.g. see col. 6, lines 39-55 & col. 13, lines 2-60).

As per claim 6, claim 5 is incorporated and Kinney discloses: wherein at least one of said at least one sensor and said sump pump is configured to detect a water level (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 60).

As per claim 9, claim 1 is incorporated and Kinney discloses: wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising: creating a custom condition threshold for said auxiliary building expanse using said condition data, wherein said custom condition threshold is created using said condition data captured between a first time to a second time, saving said custom condition threshold, determining whether there is said unfavorable condition within said auxiliary building expanse, wherein said unfavorable condition results when said condition data is outside of said custom condition threshold (e.g. col. 13, lines 23-25: the control system 100 may determine the predetermined threshold based on prior measurements within the property; also see col. 5, lines 39-56 & col. 14, line 63 to col. 15, line 16).

System claims 10 and 12-15 are rejected for the same reasons set forth in claims 1, 3-6, and 9 above for having similar limitations and being similar in scope.

As per claim 11, claim 10 is incorporated and Kinney discloses: wherein said processor intermittently checks said condition data against said custom condition threshold (e.g. see col. 14, line 63 to col. 15, line 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 2, 7, 8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinney in view of Correia (U.S Publication No. 2019/0120234).

As per claim 2, claim 1 is incorporated and Kinney discloses: the system further comprising a database (e.g. fig. 1: server 170) operably connected to said processor,
wherein said building data, condition data, condition thresholds, and computer readable signal are saved within a database (e.g. col. 9, lines 35-57).
Kinney does not explicitly disclose wherein said building data, condition data, condition thresholds, and computer readable signal are saved within user profiles of said database.
However, in the same field of sump pumps and water management systems, Correia discloses: wherein said building data, condition data, condition thresholds, and computer readable signal are saved within user profiles of said database (e.g. see fig. 4; para. [0065] & [0070]: “A data store 308 accessible by the server 300 may contain one or more databases. The data may comprise any information pertinent to one or more users 201 input into the system 200 including information on or describing one or more users 201, information on or describing one or more water pumping control devices 100, information collected by one or more water pumping control devices 100, information requested by one or more users 201, information supplied by one or more users 201, and any other information such as hydrological information”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kinney the known technique of saving the data within user profiles of said database, as taught by Correia, in order to simply allow storing the collected condition data within various profiles of associated users so that the user/authorized parties may access and monitor the conditions within a particular building expanse.

As per claim 7, claim 6 is incorporated and Kinney does not explicitly disclose: wherein said at least one sensor is configured to collected current data from said sump pump, wherein said current data is related to an electrical current generated by said sump pump while said sump pump is attempting to remove said water from said floor, wherein said processor receives said current data from said at least one sensor.
However, in the same field of sump pumps and water management systems, Correia discloses: wherein said at least one sensor is configured to collected current data from said sump pump, wherein said current data is related to an electrical current generated by said sump pump while said sump pump is attempting to remove said water from said floor, wherein said processor receives said current data from said at least one sensor (e.g. see figs. 1-2; para. [0044] & [0062]: “… the device 100 may comprise one or more current sensors, such as a primary current sensor 28 and a secondary current sensor 29, which may be configured to monitor the amount of electrical current being drawn by an element of the device 100, such as the pumps 13, 14 […] Each current sensor 28, 29, may detect electric current (AC or DC) in a wire, and may generate a signal proportional to that current which may be communicated to the processing unit 50”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kinney the known technique of a sensor collecting an electrical current data generated by a sump pump, as taught by Correia, in order to simply include one or more current sensors to monitor the amount of electrical current being drawn by the sump pump.

As per claim 8, claim 7 is incorporated and Kinney in view of Correia discloses: wherein said non-transitory computer-readable medium contains additional instructions, which, when executed by said processor, cause said processor to perform additional operations comprising: receiving said current data from said at least one sensor, receiving said water level from at least one of said at least one sensor and said sump pump, determining if said sump pump is dry running using said water level and said current data, wherein dry running is said unfavorable condition in which said sump pump is operating without removing said water from said floor of said auxiliary building expanse (see Kinney e.g. col. 5, lines 39-56; and Correia, e.g. para. [0029], [0044], [0054], [0062] & [0067]).

System claims 16-17 are rejected for the same reasons set forth in claims 7-8 above for having similar limitations and being similar in scope.

As per claim 18, Kinney discloses a system (e.g. fig. 1: a control system 100) for alerting third parties of an unfavorable condition comprising:
a processor (fig. 1: controller 112 of the monitoring system control unit 110) operably connected to at least one sensor (fig. 1: sump pump sensor 120 and water level sensor 130),
wherein said at least one sensor measures condition data within an auxiliary building expanse of a building (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 8: “The sump pump sensor 120 may transmit data indicating whether the sump pump 140 is turned on or turned off. The water level sensor 130 may transmit data indicating the surface water level within a specified location (e.g, a sump basin within a basement) within the property where the monitoring system control unit 110 may be located”),
wherein said condition data corresponds to a condition within said auxiliary building expanse (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 8),
a sump pump (fig. 1: sump pump 140) operably connected to said processor,
wherein said sump pump is positioned about a floor of said auxiliary building expanse in a way such that water may be removed from said floor by said sump pump (e.g. see col. 6, lines 39-55 & col. 13, lines 2-60),
wherein at least one of said at least one sensor and said sump pump is configured to detect a water level (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 60),
a power supply (e.g. fig. 1; col. 4, line 54: controller's 112 power supply),
a non-transitory computer-readable medium coupled to said processor and having instructions stored thereon, which, when executed by said processor, cause said processor to perform operations (e.g. col. 1, lines 37-41 & col. 16, lines 10-46) comprising:
receiving condition data from said at least one sensor (e.g. col. 5, lines 36-39: “The monitoring system control unit 110 may monitor the operation of the sump pump based on exchanging communications with the sump pump sensor 120 and the water level sensor 130”),
receiving said water level from at least one of said at least one sensor and said sump pump (e.g. see col. 4, line 56 to col. 5, line 9 & col. 12, line 65 to col. 13, line 60),
determining whether said sump pump is dry running using said water level,
wherein dry running is an unfavorable condition in which said sump pump is operating without removing said water from said floor of said auxiliary building expanse (e.g. col. 5, lines 39-56: “For example, the monitoring system control unit 110 may receive sump pump activity from the sump pump sensor 120 indicating whether the sump pump 140 is turned on and receive water level information from the water level sensor 130 indicating whether the water level is above the predetermined threshold. In response to determining that the sump pump is on and the water level is above the predetermined threshold, the monitoring system control unit 110 may determine that the sump pump may be underperforming or malfunctioning and determine a high susceptibility of water damage within the property”), and
transmitting said computer readable signal to a third party user when said unfavorable condition is determined to exist within said auxiliary building expanse (e.g. col. 5, line 57 to col. 6, line 7: “In response to determining that the sump pump 140 may be underperforming or malfunctioning, the monitoring system control unit 110 may automatically provide alerts to property owners”),
wherein said computer readable signal contains building data, condition data, and said unfavorable condition (e.g. see col. 5, line 36 to col. 6, line 30, col. 9, line 58 to col. 10, line 4, col. 13, lines 2-28 & col. 15, line 63 to col. 16),
wherein said third party user is responsible for monitoring said condition data within said auxiliary building expanse, wherein said computer readable signal instructs said third party user in a way that allows said third party user to correct said unfavorable condition (e.g. see fig. 2; col. 11, lines 1-12 & col. 12, lines 15-31: “For instance, in response to determining that the sump pump 140 may be performing underperforming or may be non-functional, the control system 100 may transmit the notification 232 to the property owner indicating that the property may be susceptible to water damages. The property owner may also receive a set of alert options 234 to take further action in response to the notification 232. For example, as represented in FIG. 2, the user may set up an appointment online with a manufacturer or vendor of the sump pump 140 to schedule a service appointment, the user may send a performance report of the sump pump 140 directly to the vendor or manufacturer, or call customer support to schedule a service appointment”).
Kinney does not explicitly disclose: wherein said at least one sensor is configured to collected current data from said sump pump, wherein said current data is related to an electrical current generated by said sump pump while said sump pump is attempting to remove said water from said floor, wherein said processor receives said current data from said at least one sensor, wherein said condition data includes current data of said sump pump, determining whether said sump pump is dry running using said water level and said current data.
However, in the same field of sump pumps and water management systems, Correia discloses: wherein said at least one sensor is configured to collected current data from said sump pump, wherein said current data is related to an electrical current generated by said sump pump while said sump pump is attempting to remove said water from said floor, wherein said processor receives said current data from said at least one sensor (e.g. see figs. 1-2; para. [0044] & [0062]: “… the device 100 may comprise one or more current sensors, such as a primary current sensor 28 and a secondary current sensor 29, which may be configured to monitor the amount of electrical current being drawn by an element of the device 100, such as the pumps 13, 14 […] Each current sensor 28, 29, may detect electric current (AC or DC) in a wire, and may generate a signal proportional to that current which may be communicated to the processing unit 50”), wherein said condition data includes current data of said sump pump, determining whether said sump pump is dry running using said water level and said current data (e.g. see para. [0029], [0044], [0062] & [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kinney the known technique of a sensor collecting an electrical current data generated by a sump pump, and the processor determining whether said sump pump is dry running using said water level and said current data, as taught by Correia, in order to simply include one or more current sensors to monitor the amount of electrical current being drawn by the sump pump and allow the system to determine whether the sump pump is running and/or malfunctioning.

As per claim 19, claim 18 is incorporated and Kinney discloses: wherein said processor intermittently checks said condition data against said condition threshold (Kinney, e.g. see col. 14, line 63 to col. 15, line 16).

As per claim 20, claim 18 is incorporated and Kinney discloses: the system further comprising a database (e.g. fig. 1: server 170) operably connected to said processor, wherein said building data, condition data, and computer readable signal are saved within a database (e.g. col. 9, lines 35-57).
Kinney does not explicitly disclose wherein said building data, condition data, and computer readable signal are saved within user profiles of said database.
However, Correia discloses: wherein said building data, condition data, and computer readable signal are saved within user profiles of said database (e.g. see fig. 4; para. [0065] & [0070]: “A data store 308 accessible by the server 300 may contain one or more databases. The data may comprise any information pertinent to one or more users 201 input into the system 200 including information on or describing one or more users 201, information on or describing one or more water pumping control devices 100, information collected by one or more water pumping control devices 100, information requested by one or more users 201, information supplied by one or more users 201, and any other information such as hydrological information”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Kinney the known technique of saving the data within user profiles of said database, as taught by Correia, in order to simply allow storing the collected condition data within various profiles of associated users so that the user/authorized parties may access and monitor the conditions within a particular building expanse.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov